Citation Nr: 1611828	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-13 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota

THE ISSUES

1.  Entitlement to service connection for a disability manifested by sensory deficits
at the territory of the lateral femoral cutaneous nerve on the right side, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the feet, legs,
hands, and fingers, to include as due to exposure to herbicides.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2001 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record. 

The matter was last before the Board in August 2014.  The Board remanded the service connection claims in order to obtain additional records, and the claim for an initial compensable rating for bilateral hearing loss for development pursuant to Manlincon v. West, 12 Vet.App.238 (1999).  In accordance with the remand directives, the RO obtained additional medical records and issued a statement of the case (SOC) on the claim for an initial compensable rating for bilateral hearing loss.  There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

The Veteran has waived his right to have medical evidence received after the last RO adjudication reviewed in the first instance by the RO.  See VBMS Entry 8/14/14.

The Board has recharacterized the claims on appeal to include consideration of service connection as due to exposure to herbicides, pursuant to the Veteran's contentions.  See, e.g., VA Form 9.
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

The issue of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, was raised by the record in February 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  VBMS Entries 1/22/16 & 2/11/16.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2015, the RO issued a statement of the case on the claim for entitlement to an initial compensable rating for bilateral hearing loss.  VBMS Entry March 4, 2015.  In response, the Veteran filed a timely VA Form 9 and requested a Board hearing at the RO.  VBMS Entry March 11, 2015.  Pursuant to 38 C.F.R. § 20.700(e) (2015), an appellant may request and be scheduled for such an in-person or video conference hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing. 38 U.S.C.A. § 7107(b) (West 2014).

The Board finds the claims for service connection for a disability manifested by sensory deficits at the territory of the lateral femoral cutaneous nerve on the right side, and for peripheral neuropathy of the feet, legs, hands and fingers, are inextricably intertwined with the claim for service connection for diabetes mellitus, including as due to herbicide exposure, referred to the RO for adjudication above.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Diabetes was documented in a July 2014 private medical record, and a March 2012 VA examiner discussed that polyneuropathy may be attributable to diabetes.  VBMS Entries 2/13/15 & 3/6/12.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing at the RO on the matter of entitlement to an initial compensable rating for bilateral hearing loss.  Appropriate notification must be given to the Veteran and the notice must be documented and associated with the Veteran's claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case must be returned to the Board for further appellate review, if in order.  

2.  After completing any development required on the referred claim of entitlement to service connection for diabetes mellitus, and adjudicating that claim, conduct any other appropriate development deemed necessary on the pending claims for service connection for a disability manifested by sensory deficits at the territory of the lateral femoral cutaneous nerve on the right side, and peripheral neuropathy of the feet, legs, hands and fingers.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






